Citation Nr: 9924672	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.   97-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for right breast cancer 
followed by bilateral mastectomy secondary to service 
connected total abdominal hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from July 1979 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for right breast cancer with mastectomy secondary 
to service connected total hysterectomy.  This case also came 
before the Board from a September 1997 rating decision that 
denied service connection for left mastectomy secondary to 
service connected total hysterectomy.


REMAND

The appellant contends that breast cancer followed by 
bilateral mastectomy is secondary to her service connected 
total hysterectomy.  She contends that the hormone 
replacement therapy she was given for treatment of her total 
hysterectomy resulted in breast cancer.  She has provided 
medical articles which indicate that hormone replacement 
therapy increases a woman's risk of developing breast cancer.  
The Board is of the opinion that after all relevant medical 
records are received, medical opinion should be obtained on 
the relationship between treatment for the hysterectomy and 
the development of breast cancer. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the appellant to 
identify all providers of hormone 
replacement therapy.  Then, the RO should 
obtain records of this treatment.

2.  The RO should have the claims file 
reviewed by a Board certified oncologist 
for the purpose of determining the role 
of the service connected total 
hysterectomy in the development of the 
appellant's breast cancer.  After 
reviewing the record, the oncologist 
should answer the following question: Is 
it at least as likely as not that the 
hormone therapy the appellant received 
after her total hysterectomy caused right 
breast cancer or the abnormalities shown 
on mammography of the left breast?  The 
rationale for the opinion should be set 
forth.

3.  The RO should readjudicate the issue 
of entitlement to service-connection for 
breast cancer with bilateral mastectomy 
secondary to service connected total 
abdominal hysterectomy taking into 
consideration additional evidence 
submitted since the statement of the case 
in November 1997.

4.  Following the completion of the 
above.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











